Citation Nr: 0212313	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for residuals of left ankle 
sprain.

(The issues of entitlement to service connection for a left 
shoulder disability and entitlement to an evaluation in 
excess of 20 percent for residuals of dislocation of the 
right shoulder will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from September 1948 to August 
1952 and from June 1953 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada Regional Office (RO).  

In addition to the issues stated on the title page, the 
veteran perfected appeals with regard to the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus and service connection for left shoulder 
impairment.  Specifically, in VA Form 9 dated in September 
1999, the veteran stated that he was appealing all issues 
noted on the statement of the case (SOC).  By rating action 
of May 2000, service connection was granted for bilateral 
hearing loss and tinnitus; the rating for the veteran's right 
shoulder disability was increased to 20 percent; and service 
connection for left shoulder impairment continued to be 
denied.  With respect to the right shoulder disability, noted 
on the rating decision was that the rating constituted a 
complete grant of benefits as per the veteran's hearing 
testimony in November 1999.  In a statement dated in June 
2000, the veteran indicated that he continued to disagree 
with the denial of the shoulder and ankle, without specifying 
which shoulder, and that the percentages should be higher.  
In a Report of Contact (Form 119) dated on October 18, 2000 
it is noted that in discussion with the veteran, he had 
accepted "all three issues in our VA notification letter 
dated June 20, 2000.  No NOD (notice of disagreement)."  On 
VA Form 646 dated on October 31, 2000, the veteran's 
representative stated that the veteran had accepted all of 
the ratings according to the statement on VA Form 119 dated 
October 18, 2000 except those noted above, which were 
residual of dislocation of the right shoulder, rated at 
20 percent, and entitlement to service connection for the 
left ankle.  

In a statement dated in May 2001, the veteran addressed the 
issue of service connection for the left shoulder and 
indicated that given the damage that occurred in service to 
both shoulders, he felt that they should be treated and 
compensated in the same way.  He mentioned the incidences 
that were the cause of damage to his shoulders in service as 
well as the affects of Agent Orange while in Vietnam.

In light of the above, the Board notes that clarification is 
needed as to the veteran's intentions of appealing the issues 
related to both shoulders.  The Board is undertaking 
additional development on these issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)). When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903). After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. There is no medical evidence which associates the 
veteran's current left ankle disorder with his period of 
active service.  


CONCLUSION OF LAW

The veteran's left ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].  

In this case, the RO has met its duties and obligations to 
the veteran with respect to notification and attendant duties 
of the VCAA.  In an August 1999 statement of the case (SOC), 
the veteran was informed of the pertinent law and regulations 
governing the matters on appeal.  On Form 9, the veteran 
requested a personal hearing, which was held in November 
1999, the transcript of which is associated with the claims 
folder.  A Hearing Officer's decision was rendered in May 
2000 and a supplemental statement of the case (SSOC) was 
provided at that time with the relevant law and regulations.  
In September 2001, the RO advised the veteran of the VCAA and 
indicated the responsibilities of the VA, what had been done 
to date to process the veteran's claims, what were the duties 
of the veteran himself, and what would be done once the 
necessary evidence was obtained.  Another SSOC was provided 
in January 2002 relevant to the veteran's service connection 
claim for residuals of injury to the left ankle.  Another 
letter regarding the VCAA was given in January 2002 that 
addresses the most recent decision on his service connection 
claim.  Essentially, therefore, in light of the above, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  

The veteran claims that he is entitled to service connection 
for residuals of a left ankle sprain.  In particular, he 
alleges that near the end of his career in the U.S. Air 
Force, he was departing from an airplane, missed the step of 
the ladder, and severely sprained his left ankle.  See 
personal hearing transcript, November 1999, (T.) at 4.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

The veteran claims that after he sprained his left ankle, he 
was given conservative treatment that included an Ace bandage 
and ice.  He contends that he flew the last several missions 
in service with an injured ankle.  The Board notes at the 
outset that while the record reflects that the veteran has 
current problems with the left ankle, including degenerative 
joint disease and complaints of pain, there are no clinical 
data to relate such disorder with his period of service.  The 
service medical records do not contain any reports of injury 
to the left ankle, or any notations, complaints, or diagnoses 
related to a left ankle disorder of any nature.  Further, 
retirement examination dated in January 1970 fails to reveal 
any residual disorder of the left ankle.  Additionally, in an 
October 2001 statement by the veteran, he indicated that 
there were no clinical records in service of his left ankle 
disorder due to poor record keeping.  While the veteran's 
personal statements can support a finding that he sustained 
some type of an injury to his ankle or had ankle complaints 
during service, his assertion alone is not sufficient to show 
that any such injury resulted in a chronic ankle disability.  

There are no clinical records of left ankle problems until 
September 1996 at which time the records show suture removal 
and residual swelling, but nothing that relates his left 
ankle disorder to his period of active service.  The Board 
points out that these records are far removed from the 
veteran's period of service and that there are no other 
pertinent clinical data in the intervening 26-year period.  
Thus, in this regard also, the veteran's service connection 
claim for residuals of an injury to the left ankle is denied.  

While VA treatment records associated with the veteran's 
claims folder dated from 1999 to 2001 reveal that the veteran 
has been treated for degenerative joint disease of the left 
ankle, those records simply confirm current disability 
without relating the same to the veteran's service.  There 
are no medical reports of record that the veteran's current 
left ankle problem was a recurring problem that required 
ongoing treatment since discharge from service.  38 C.F.R. § 
3.303(b).  Thus, in this respect as well, the veteran's 
service connection claim fails.  

Additionally, while the veteran himself has stated that his 
current left ankle disability relates to his period of 
service in the Marine Corps and Air Force, his statements 
alone do not constitute competent clinical evidence so as to 
warrant a grant of service connection on those observations 
alone.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to substantiate the matter at hand; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, in light of the above, the Board has determined 
that the veteran's claim for service connection for residuals 
of injury to the left ankle must be denied.  Unde these 
factual circumstances, there is no reasonable doubt 
concerning service origin; thus, the matter may not be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2001).  



ORDER

Service connection for residuals of injury to the left ankle 
is denied.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

